DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s): 
Applicant’s figures do not depict a “second opening in a second inner wall,” as required by claims 16 and 17. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0006: “the second opening in the second inner wall” has no antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Claims 16 and 17: Claims 16 and 17 both recite the limitation "the second opening in the second inner wall."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by:
Yoo (KR 20080042328 A) (hereinafter – Yoo).
Re. Claim 1: Yoo teaches A blood pressure monitoring device configured to attach and supply air to a blood pressure cuff (Abstract), the device comprising:
a housing comprising an interior (Fig. 2: structure of combined air buffer and buffering chamber channels);
a port configured to enable fluid communication between the interior of the housing and an interior of the blood pressure cuff (Fig. 2: connection to cuff 101); and
an air intake configured to allow ambient air to enter the interior of the housing and further configured to inhibit liquids from entering the interior of the housing (Fig. 2: buffers 110, 111 can be considered an air intake receiving compressed air (i.e., ambient) from pressure driving unit 102; Examiner notes that such an air intake is reasonably capable of providing the function of allowing ambient air to enter the interior of the housing while inhibiting liquids from doing so, since Applicant describes that such a function can be performed by providing non-straight pathway (Paragraph 0352) or tortuous/meandering/serpentine pathway (Paragraph 0358), where Yoo provides such a structure).
	Re. Claims 2-4: Yoo teaches the invention according to claim 1.  Yoo further teaches the invention wherein the air intake defines a non-linear passageway for ambient air to enter the interior of the housing (Fig. 2: buffering chamber 111 and/or combination of air buffer 110 and buffering chamber 111).
The citation of Yoo addressing claim 2 also reads on the requirements of a “tortuous” pathway as recited in claim 3.  The definition given by Merriam-Webster for “tortuous” is: “marked by repeated twists, bends, or turns” (https://www.merriam-webster.com/dictionary/tortuous). 
Examiner notes that the requirements of claim 4 are not apparently different from that of claim 3, whereby the definition given by Merriam Webster for “serpentine” is; “winding or turning one way and another” (https://www.merriam-webster.com/dictionary/serpentine). 
The definitions for tortuous and serpentine are thus largely synonymous with each other, absent further claim limitations specifying any particular difference.  Applicant’s specification also appears to use such terms interchangeably: “an air flow path into the interior 588 that is tortuous, meandering, and/or serpentine” (Paragraph 0358).
	Re. Claim 6: Yoo teaches the invention according to claim 1.  Yoo further teaches the invention wherein the housing further comprises 
a first side (Fig. 2: right side of air buffer 110, at any point in connection with pressure driving unit 102), and
a first inner wall (Fig. 2: horizontal wall partially separating air buffer 110 and buffering chamber 111 or any of the vertical walls of buffering chamber 111)
wherein the air intake comprises a first opening in the first side of the housing (Fig. 2: right side of air buffer 110 in communication with pressure driving unit 102 or opening formed at left side of air buffer chamber) and 
a second opening in the first inner wall of the housing, and wherein the first opening is not aligned with the second opening (Fig. 2: opening at left end of horizontal wall separating air buffer 110 and buffering chamber 111 or any opening along buffering chamber 111 and its vertical walls).
	Re. Claim 7: Yoo teaches the invention according to claim 6.  Yoo further teaches the invention wherein the first opening and the second opening are vertically spaced from one another (Fig. 2: opening at left end of horizontal wall separating air buffer 110 and buffering chamber 111 or any opening along buffering chamber 111 and its vertical walls are vertically spaced from each other as well as from opening at right side of air buffer 110).
	Re. Claim 10: Yoo teaches the invention according to claim 6.  Yoo further teaches the invention wherein the first side is a first end of the housing (Fig. 2: any side can be considered a first side of the housing comprising air buffer 110 and buffering chamber 111).
	Re. Claim 11: Yoo teaches the invention according to claim 6.  Yoo further teaches the invention wherein 
the first inner wall is configured to partition the interior of the housing into a first portion and a second portion (Fig. 2: horizontal portion separating air buffer 110 and buffering chamber 111 or any vertical wall of buffering chamber 111), 
the first portion being positioned between the first side of the housing and the second portion of the interior, and wherein the first opening, the first portion, and the second opening define the air intake (Fig. 2: a first side can be considered the right side, with a first portion being considered air buffer 110; Fig. 2: any portions delineated by vertical walls of 111 also constitute a first portion; Fig. 2: the entirety of air buffer 110 and buffering chamber 111 and portions thereof form an air intake).
	Re. Claim 12: Yoo teaches the invention according to claim 11.  Yoo further teaches the invention wherein the housing further comprises 
a second inner wall positioned within the first portion of the interior between the first opening and the second opening, wherein the second inner wall is configured to at least partially bifurcate the first portion of the interior (Fig. 2: any of vertical walls of buffering chamber can be considered a second inner wall positioned between, e.g., air buffer 110, i.e., a first portion, and the first opening located on the right side of air buffer 110; alternatively, any other vertical wall can be considered a second inner wall positioned between a first portion delineated by another vertical wall and, e.g., air buffer 110, i.e., a first portion, and the first opening located on the right side of air buffer 110).
	Re. Claim 13: Yoo teaches the invention according to claim 12.  Yoo further teaches the invention wherein: 
the housing comprises a top interior surface and a bottom interior surface opposite the top interior surface (Fig. 2: a top interior surface is formed at top of air buffer 110, and a bottom surface can be considered bottom of buffering chamber 111, among others);
the first opening is positioned at a first height relative to a bottom surface of the housing (Fig. 2: right side of air buffer positioned at one height or left side of air buffer positioned at the same height);
the second opening is positioned at a second height relative to the bottom surface of the housing (Fig. 2: any of the vertical walls of buffering chamber 111 extending downwards from horizontal wall); and
the second inner wall extends from the bottom interior surface of the housing to a third height relative to the bottom surface of the housing, wherein the third height is greater than at least one of the first and second heights (Fig. 2: any of vertical walls extending upwards from the bottom of buffering chamber 111 which extend higher than openings of the vertical walls extending downwards from the horizontal wall; for example: the first vertical wall from the left of the buffering chamber 111 can be considered a second inner wall).
	Re. Claims 14 and 15: Yoo teaches the invention according to claim 13.  Yoo can also be considered to teach all requirements of claim 14: since denoting a top and bottom interior surface is arbitrary because the invention of Yoo is operable in either orientation, if the structure of Yoo shown in Fig. 2 is turned upside-down, a first opening can be deemed to be on the side of the pressure cuff (at right), a top interior surface can be considered as the surface where pump 105 and valves 103, 104 connect, a bottom interior surface can be considered the horizontal wall separating 110 and 111, a second inner wall can be considered to be any vertical wall extending from the horizontal bar, thus being higher than a second opening formed by the vertical bars extending downwards from the top surface, as well as being higher than the first opening to the right of the system on the pressure cuff side. 
Such a consideration of Yoo can also read upon the requirements of claim 15, wherein the third height (i.e., height of an vertical wall of buffering chamber 111 extending from the horizontal bar denoted as a “bottom interior surface”) is greater than the heights of first and second openings. 
	Re. Claim 16 (as best understood): Yoo teaches the invention according to claim 13.  Yoo further teaches the invention wherein the second opening in the second inner wall comprises 
a first surface at a fourth height relative to the bottom surface of the housing and 
a second surface at a fifth height relative to the bottom surface of the housing, 
the fifth height being greater than the fourth height, and 
wherein the third height is greater than the fourth height and less than the fifth height
(upside-down Fig. 2: the height of any vertical wall, i.e., a third height, extending upwards from the horizontal wall in this view is greater than the height of the top horizontal portion of the connection to the cuff 101 on the right side of the buffering chamber 111, i.e., a first surface at a fourth height, and less than the height of the portion of the buffering chamber in communication with the pressure sensor along the top (in this view) of the buffering chamber 111, i.e., a second surface with a fifth height).
	Re. Claim 17 (as best understood): Yoo teaches the invention according to claim 13.  Yoo further teaches the invention wherein the second opening in the second inner wall comprises 
a first surface at a fourth height relative to the bottom surface of the housing and 
a second surface at a fifth height relative to the bottom surface of the housing, 
the fifth height being greater than the fourth height, and wherein, 
the third height is greater than both of the fourth height and the fifth height
(upside-down Fig. 2: the height of any vertical wall, i.e., a third height, extending upwards from the horizontal wall in this view is greater than the height of the top horizontal portion of the connection to the cuff 101 on the right side of the buffering chamber 111, i.e., a first surface at a fourth height, and also greater than the vertical portion of the connection to the cuff 101, i.e., a second surface with a fifth height).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over:
Yoo (KR 20080042328 A) (hereinafter – Yoo)
Roushey, III et al. (US 20090182216 A1) (hereinafter – Roushey).
Re. Claim 5: Yoo teaches the invention according to claim 1, but does not teach the invention wherein the air intake comprises a waterproof membrane configured to prevent liquids from entering the interior of the housing. 
Roushey teaches analogous art in the technology of wrist-worn monitoring devices having an air flow pathway (Abstract).  Roushey further teaches the invention wherein the air intake comprises a waterproof membrane configured to prevent liquids from entering the interior of the housing (Figs. 3A, 3B: case sealing O-ring; alternatively or additionally, claim 2: hydrophobic membrane which allows air to enter the system while preventing water from doing so).
It would have been obvious to one having skill in the art before the effective filing date to have included the use of a waterproof membrane in either configuration as taught by Roushey to be incorporated in any adjoining component of Yoo, the motivation being that Roushey teaches that doing so provides a water-proof seal, and doing so would prevent water from contaminating the interior of the manifold or other portions of the device of Yoo.
Alternatively or additionally, Roushey also teaches a hydrophobic membrane which prevents water from entering an air flow path while still allowing air to enter the system (Claim 2), wherein the motivation to combine such an alternative membrane would be to similarly prevent moisture from entering a sensitive gas pressure controlling environment of Yoo.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over:
Yoo (KR 20080042328 A) (hereinafter – Yoo)
Mizuno et al. (US 11266349 B2) (hereinafter – Mizuno).
Re. Claim 8: Yoo teaches the invention according to claim 6, but does not teach the invention wherein the housing comprises a top surface and a bottom surface opposite the top surface and configured to be positioned closer to the blood pressure cuff when the blood pressure monitoring device is secured thereto, and wherein the first opening is positioned closer to the bottom surface than the second opening.
Yoo teaches the invention according to claim 6, but does not explicitly teach securing the housing to the pressure cuff itself, which is a requirement of claim 8.
Mizuno teaches analogous art in the technology of blood pressure monitoring (Abstract).  Mizuno further teaches a housing comprising a top and bottom surface, as well as a port (indicated by FL1, FL2, and FL3 flow pathways in Figs. 10, 21, 24) closer to the blood pressure cuff when the housing is secured thereto (Fig. 2. Inflatable cuff structure 20; Figs. 5a, 5b: flexible tube 39 connecting airway of pump and housing as shown in Figs. 11, 21, 24).
It would have been obvious to one having skill in the art before the effective filing date to have modified Yoo to have mounted the housing containing air passageways as taught by Mizuno, the motivation being that doing so results in a more compact device (Col. 11, lines 55-56).  
Furthermore, Examiner notes that such a modification can be viewed as a matter of obvious design choice of making parts integral.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over:
Yoo (KR 20080042328 A) (hereinafter – Yoo)
Sanaka (US 5027823 A) (hereinafter – Sanaka).
Re. Claim 9: Yoo teaches the invention according to claim 6, but does not teach the invention wherein the first opening comprises a slit having a slit width extending along a portion of a width of the first side and a slit height extending along a portion of a height of the first side, wherein the slit width is greater than the slit length.
Sanaka teaches analogous art in the technology of blood pressure monitoring using a pressure cuff and pressure control systems (Abstract).  Sanaka further teaches the invention wherein the first opening comprises a slit having a slit width extending along a portion of a width of the first side and a slit height extending along a portion of a height of the first side, wherein the slit width is greater than the slit length (Fig. 3).
It would have been obvious to one having skill in the art before the effective filing date to have modified Yoo to have the opening comprise a rectangular slit as taught by Sanaka, the motivation being that doing so allows for regulation of gas flow (Col. 1, lines 58-62), which is also an objective of Yoo’s air buffer/buffering chambers.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791